                Case 1:19-cv-11993-NMG Document 39 Filed 11/02/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                            FOR THE
                                  DISTRICT OF MASSACHUSETTS

                                                     §
Estate of Richard Fontaine,                          §
                      Plaintiff,                     §
                                                     §   Civil Action No. 1:19-cv-11993-NMG
                    v.                               §
                                                     §
Frito-Lay, Inc.,                                     §
                           Defendant.                §
                                                     §



                        DEFENDANT FRITO-LAY, INC.’S
                          REPLY MEMORANDUM TO
               PLAINTIFF’S MEMORANDUM OF LAW OPPOSING
    FRITO-LAY, INC.’S MOTION TO DISMISS AND REQUEST FOR SANCTIONS,
       FILED PURSUANT TO THIS COURT’S ORDER OF OCTOBER 30, 2020
 _____________________________________________________________________________

            Defendant Frito-Lay, Inc. (the “Defendant” or “Frito-Lay”), by and through its counsel,

Sulloway & Hollis, P.L.L.C., respectfully submits this Reply Memorandum to the Memorandum

of Law filed by the purported “Estate of Richard Fontaine” (the “Plaintiff”) in opposition to

Defendant’s Motion to Dismiss and Request for Sanctions. Frito-Lay submits this Reply

primarily to address opposing counsel’s continued representations that an “Estate of Richard

Fontaine” actually exists, representations that are not true.

            In his opposition to dismissal, Plaintiff’s counsel contends that “the Estate became the

Plaintiff” after the Court granted Plaintiff’s “Motion for Substitution of Parties,” citing Federal

Rule of Civil Procedure 25(a)(1) as support for the proposition. This argument has no merit.

Rule 25 – providing that “the court may order substitution of the proper party” – is a procedural

rule. F.R.C.P. 25(a)(1); 6 MOORE’S FEDERAL PRACTICE – CIVIL §25.11. While the Court did


{C2147065.2 }                                        1
                Case 1:19-cv-11993-NMG Document 39 Filed 11/02/20 Page 2 of 4



allow the motion to substitute the Estate of Richard Fontaine as the Plaintiff following Mr.

Fontaine’s passing, that was only done in reliance upon Plaintiff’s counsel’s implicit

representation that there was a valid, properly opened estate. It is axiomatic that the Court’s

allowance of the motion did not create an estate. The creation of a legal estate of a decedent is a

function of the Commonwealth’s probate courts, and under the Massachusetts Uniform Probate

Code, only a duly appointed personal representative of a legal estate has standing to pursue a

cause of action held by the decedent immediately prior to death. See, e.g., M.G.L. ch. 190B, § 3-

703(c). Here, there is no estate and there is no personal representative available to pursue Mr.

Fontaine’s claim. See, Paragraph 11 of Declaration of David Johnston, Exhibit A to

Defendant’s Memorandum of Law; see also, Exhibit A, attached hereto (showing the

Massachusetts Trial Court Electronic Case Access search for “Richard Fontaine” in the

Middlesex Probate and Family Court, indicating that as of November 2, 2020, no estate has been

opened with respect to Mr. Fontaine). Simply put, this case cannot continue.

            Plaintiff’s counsel offers an excuse for misrepresenting the existence of a valid estate by

suggesting that Charlette Fontaine was “untutored in the law” and “neglected to file the requisite

paperwork.” This excuse, however, falls well short of explaining why counsel himself did not

verify, at the outset, the capacity of Ms. Fontaine to represent her father’s estate or whether a

legal estate even existed. While Plaintiff’s counsel now requests leave to seek an appointment of

the purported wife of the decedent as the estate’s personal representative, there is no reason to

believe that a probate court would actually permit her appointment – particularly given counsel’s

own representations that she is presently “being treated as an inpatient at the HRI Hospital, a

behavioral healthcare facility in Brookline, Massachusetts.” The fact remains that there is still

no party capable of pursuing this lawsuit at this time.



{C2147065.2 }                                        2
                Case 1:19-cv-11993-NMG Document 39 Filed 11/02/20 Page 3 of 4



            Frito-Lay will rely upon its initial Memorandum with respect to the other arguments

advanced by the Plaintiff. Suffice it to say, the Plaintiff’s positions – that written discovery “is

of little value concerning what did or didn’t happen”; that Ms. Fontaine’s failure to appear for a

duly noticed deposition was inconsequential because “she could not possibly have offered much

more than she had already”; and that it was “immaterial that Ms. Fontaine didn’t produce

[written discovery] in keeping with proper Discovery procedure” – are baseless conclusions that

fly in the face of the Rules of this Court and established practice. Frito-Lay should not be forced

to indulge Ms. Fontaine’s and her counsel’s failure to properly prosecute this case, their ongoing

violations of the Federal Rules of Civil Procedure and the Rules of this Court, and their refusal to

acknowledge the violations in a forthright manner. Dismissal of the case would be both just and

equitable, bringing this charade to an end.

            Frito-Lay respectfully requests that the Honorable Court grant its Motion to Dismiss.


                                   *****          *****          *****

                                                 Respectfully submitted,

                                                 FRITO-LAY, INC.

                                                 By Its Attorneys,
                                                 SULLOWAY & HOLLIS, P.L.L.C.


DATED: November 2, 2020                          By: /s/ David W. Johnston
                                                         David W. Johnston, Esq. BBO#649325
                                                         9 Capitol Street
                                                         Concord, NH 03301
                                                         (603) 223-2800
                                                         djohnston@sulloway.com




{C2147065.2 }                                       3
                Case 1:19-cv-11993-NMG Document 39 Filed 11/02/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

                                              By: /s/ David W. Johnston
                                                      David W. Johnston, Esq.




{C2147065.2 }                                    4
